Citation Nr: 0727136	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct basis or as secondary to a service-connected left 
knee disorder.  

2.  Entitlement to service connection for a right knee 
disorder on a direct basis or as secondary to a service-
connected left knee disorder.  

3.  Entitlement to service connection for a right ankle 
disorder on a direct basis or as secondary to a service-
connected left knee disorder.  

4.  Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260, for the veteran's tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1960 and from July 1963 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board has determined that the issues on appeal are best 
described as on the title page of this decision.  Service 
connection is in effect for residuals of left knee injury and 
a 10 percent rating has been assigned.  

As to the claim for separate 10 percent disability ratings 
for tinnitus in each ear pursuant to DC 6260, it is noted 
that a 10 percent rating was assigned for this condition in a 
March 2005 rating decision.  The veteran disagreed with the 
determination, maintaining that the criteria warranted 
separate 10 percent schedular ratings.  

During the pendency of this claim, the Court issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent schedular disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagreed with the Court's decision in Smith and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  Thus, the Secretary of VA 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  By way of Chairman's Memorandum 
No. 01-05-08 (April 28, 2005), the Chairman of the Board, as 
directed by the Secretary, imposed a temporary stay on the 
adjudication of (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87, DC 6260.

Pursuant to the Chairman's directive, the Board suspended 
action on the current claim, and the veteran was informed of 
such as evidenced by subsequently dated correspondence from 
him and his representative dated in April 2005.  As explained 
below, following additional Court action, the stay was lifted 
and the matter is now before the Board for review.


FINDINGS OF FACT

1.  Low back disorders, diagnosed as degenerative disk 
disease (DDD) at L4-S1 with degenerative changes at L5-S1 and 
spondylolisthesis of L4-L5, were not manifested during the 
veteran's active duty or until many years thereafter, nor are 
such otherwise related to service; nor have the low back 
disorders been permanently worsened by the veteran's service-
connected residuals of left knee injury.  

2.  Right knee disorders, diagnosed as mild degenerative 
joint disease (DJD) and chondromalacia, were not manifested 
during the veteran's active duty or until many years 
thereafter, nor are such otherwise related to service; nor 
have the right knee disorders been permanently worsened by 
the veteran's service-connected residuals of left knee 
injury.  

3.  Right ankle disorders, diagnosed as right posterior 
tibial tendon insufficiency and degenerative changes at the 
tibiotalar joint with lateral tilt, were not manifested 
during the veteran's active duty or until many years 
thereafter, nor are such otherwise related to service; nor 
have the right ankle disorders been permanently worsened by 
the veteran's service-connected residuals of left knee 
injury.  

4.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus.  
CONCLUSIONS OF LAW

1.  Low back disorders were not incurred in or aggravated by 
the veteran's active duty service nor was arthritis 
manifested within one year after service, nor are current low 
back disorders due to or aggravated by the veteran's service-
connected residuals of left knee injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5013, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Right knee disorders were not incurred in or aggravated 
by the veteran's active duty service nor was arthritis 
manifested within one year after service, nor are current 
right knee disorders due to or aggravated by the veteran's 
service-connected residuals of left knee injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5013, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  Right ankle disorders were not incurred in or aggravated 
by the veteran's active duty service nor was arthritis 
manifested within one year after service, nor are current 
right knee disorders due to or aggravated by the veteran's 
service-connected residuals of left knee injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5013, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  The claim for a higher schedular disability rating for 
tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87 
Code 6260 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist as to Issues of Service 
Connection for Low Back, Right Knee, and Right Ankle 
Disorders

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Duties to Notify and Assist as to Issue of Entitlement to 
Separate 10 Percent Disability Ratings for Tinnitus in Each 
Ear 

As already noted, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), which codified and amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

However, VA is not required to provide notice under 38 
U.S.C.A. § 5103(a) of the information and evidence necessary 
to substantiate a claim for separate schedular disability 
ratings for each ear for bilateral service-connected tinnitus 
because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current DC 6260 and by the previous versions of DC 
6260.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Similarly, there is no additional duty to assist the 
claimant concerning this claim.  VA is not required to assist 
a claimant in developing evidence to substantiate a claim 
under 38 U.S.C.A § 5103A where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  




Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative changes (arthritis) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background as to Service Connection Claims

It is the veteran's contention that he currently has 
disorders of the low back, right knee, and right ankle that 
are of service origin, or have resulted due to his service-
connected left knee disorder.  

Review of the service medical records (SMRs) reflects that 
the veteran was seen for swelling and pain in the right ankle 
secondary to trauma in April 1959.  X-rays were negative.  A 
sprain was noted.  Additional complaints associated with the 
right ankle were not reported throughout the veteran's 
military service, to include at time of service separation 
report in 1974.  

Subsequently dated SMRs show that the veteran complained of 
knee pain in August 1970 and that he was thought to have a 
torn medical meniscus in November 1970.  It was noted that he 
had experienced knee pain for 3 to 4 months.  A left knee 
arthrotomy and meniscectomy were performed.  A Medical Board 
Report from September 1971 includes recommendation that the 
veteran undergo additional physical therapy.  He was 
continued on limited duty for 3 months.  The final diagnosis 
was mild right patella chondromalacia.  

In late 1972 and early 1973, the veteran also had some right 
knee complaints.  In February 1973, very mild femoral 
crepitus was noted.  In March 1973, his bilateral knee 
complaints continued, and he noted that standing on a 
concrete floor for 10 to 15 minutes caused pain.  In June 
1973, examination of the right knee was within normal limits.  

In October 1973, the veteran was seen for muscle spasms in 
the back.  At the time of the veteran's separation from 
service, the veteran reported back and knee problems.  He 
said that he had been seen treated by a chiropractor in 1971 
and 1972 for back complaints.  He still had recurring back 
pain.  He was examined at the orthopedic clinic for status of 
the back and knees.  At that time, he related a history low 
back pain since 1962 when he was running a brush hog when he 
hit a tree and strained his back.  He continued to have 
discomfort intermittently about once per week.  He also 
complained of aching underneath the kneecaps.  He related 
that he had undergone surgery on his left knee.  He had had 
no subsequent effusions or locking but did experience some 
grinding underneath both kneecaps.  If he climbed up a ladder 
for about a half hour, the resulting pain was nearly 
unbearable and lasted for several days.  

Examination of the knee showed full range of motion, 
bilaterally, with excellent quadriceps strength.  There was 
no evidence of subluxing patella.  There was slight crepitus 
and patellar femoral crepitate on patellar femoral 
compression but no significant discomfort upon this.  There 
was no effusion in either knee.  The collateral ligaments and 
cruciate ligaments were intact.  

The examiner opined that a good deal of the veteran's back 
pain was directly related to stress and was muscular in 
nature.  It was quite probable that the veteran had a slight 
herniated disc syndrome in the low back which was aggravated 
by the 1962 injury.  X-rays of the back and knees were 
essentially within normal limits.  Regarding the veteran's 
knee discomfort, the examiner believed that the veteran had 
some mild chondromalacia.  

Post service private and VA records are dated from 2004 
through 2006.  VA records include a May 2004 report in which 
the veteran reported that pressure on the right knee resulted 
in back pain.  He felt that he walked with a tilt due to his 
left knee surgery.  Examination showed that his gait was 
steady with no abnormal movements.  It was noted that the 
veteran had right foot hallux valgus.  His right ankle was 
enlarged.  X-rays of the lumbar spine showed that there was 
Grade I reverse spondylolisthesis at L4-5 with loss of disc 
space at this level.  

Additional VA records include a November 2004 report which 
shows that the service-connected left knee exhibited post 
traumatic arthrosis which was significant.  There was 
significant degenerative arthrosis.  

Private records from December 2004 reflect that the veteran 
was seen by a chiropractor for low back complaints.  

VA records show that the veteran's low back and knee 
complaints continued in 2005.  VA orthopedic examination was 
conducted in July 2005.  At that time, the examiner noted 
that the claims folder was reviewed.  The veteran's 
complaints included increased left knee symptoms in recent 
years.  He also complained of right knee and right ankle 
pain.  He denied any injury to the right knee or ankle.  He 
had increased pain with repetitive use and typically 
experienced flare-ups of both his ankle and his knees which 
were associated with walking on hard surfaces.  

As for the low back, the veteran reported that he had an 
episode of back pain during service, but it had primarily 
bothered him in the past few years.  He had flare-ups a 
couple of times per year.  

Physical exam showed no tenderness to palpation of the lumbar 
spine.  There was some mild lumbar paraspinal spasm.  
Straight leg raising was negative, bilaterally.  There was 2+ 
and symmetric deep tendon reflexes of the patellar and 
Achilles tendons, bilaterally.  He had a normal appearing 
gait.  Examination of the right knee revealed full range of 
motion with no tenderness.  The knee was stable, and there 
was no effusion.  Examination of the right ankle showed a pes 
planovalgus deformity with tenderness along the posterior 
tibial tendon.  He had 4/5 posterior tibial tendon strength.  
His ankle was described as stable.  

Previously taken X-rays of the lumbar spine, right knee, and 
right ankle were reviewed.  The examiner's diagnoses included 
left knee DJD secondary to total medical meniscectomy; mild 
right knee DJD; right posterior tibial tendon insufficiency; 
and Grade I spondylolisthesis, degenerative in nature, L4 on 
L5.  

The examiner noted that he had been asked to render an 
opinion as to whether or not the right knee, right ankle, and 
lower back were related to service or secondary to the left 
knee disorder.  He noted that while the veteran did have some 
documented treatment of his right knee condition during 
service, the amount of physical findings on current exam were 
no more than what would be typically expected in a person of 
his age group.  He did not feel that there was any 
significant pathology within the right knee.  

As for the right ankle, the examiner found no documented 
injury to the posterior tibial tendon and stated that this 
was much more likely to be the result of an attritional 
process.  Therefore, he felt that it was less likely than not 
related to military service or secondary to the left knee 
condition.  

As for the low back, the examiner noted that there also 
documentation of an injury during service.  However, the 
veteran had told him that his back pain had started over the 
last 3 to 4 years and therefore, he did not feel that it was 
related to the inservice injury.  The L4-5 spondylolisthesis 
was simply degenerative in nature and less likely than not to 
be related to service or his left knee condition.  

Subsequently dated VA records include a May 2006 examination 
report in which additional X-rays were accomplished.  The 
final diagnoses included chondromalacia of the right knee, 
right ankle degenerative changes at the tibiotalar joint with 
lateral tilt, and DDD of the lumbar spine.  

Analysis

After a careful review of the record, the Board concludes 
that a preponderance of the evidence is against finding that 
any current chronic disorder of the veteran's low back, right 
knee, or right ankle, developed during service or within a 
one year period thereafter.  Also, the Board finds that a 
preponderance of the evidence is against any finding that the 
service-connected left knee disorder caused or permanently 
worsened any current disorder of the low back, right knee, or 
right ankle.  

Clearly, the veteran has a significant left knee disorder of 
service origin.  And, while he was seen during service for 
complaints associated with the low back, right knee, and 
right ankle, and while he reported continued knee and back 
pain at time of service separation, no chronic disorders of 
these joints was diagnosed.  This includes at the time of a 
thorough orthopedic evaluation in 1974.  

Post service records dated approximately 30 years after 
discharge reflect additional complaints in the back, knees, 
and ankle.  Ultimately, he was found to have disorders of the 
back, right knee, and right ankle.  To determine if these 
conditions were of service origin or resulted from the left 
knee condition, a VA orthopedic evaluation was conducted.  
And, as summarized above, the examiner reviewed the claims 
file and examined the veteran.  It was his determination that 
each of these disorders were unrelated to inservice 
complaints and were not the result of the left knee 
condition.  He pointed out that right knee findings on 
examination were what would be typically expected in a person 
of the veteran's age.  The right ankle condition was due to 
the attritional process, and the veteran's low back disorder 
was simply degenerative in nature.  

Corroborating the examiner's findings is the absence of 
treatment records for a period of about 30 years after 
service.  This fact does not suggest that the veteran 
incurred chronic conditions of the low back, right knee, or 
right ankle during service and a physician has specifically 
opined that current conditions did not result from the left 
knee disorder.  

The veteran's contentions as to etiology of each of these 
conditions have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, as there is no competent and probative 
evidence showing that the veteran's current low back, right 
knee, and right ankle disorders are of service origin or 
secondary to service-connected left knee residuals, the 
claims are denied.  Additionally, specific opinions as to the 
etiology of the veteran's conditions were obtained.  As such, 
the preponderance of the evidence is against the veteran's 
claims.  Consequently, the benefit of the doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); Gilbert, supra.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

Factual Background as to Increased Rating Claim

In a March 2005 rating decision, the veteran was granted 
service connection for tinnitus and assigned a 10 percent 
schedular rating pursuant to 38 C.F.R. § 4.87, DC 6260, 
effective from October 20, 2004.  This grant was based on a 
VA audiologist's opinion that the veteran's tinnitus was as 
least as likely as not due to military service.  The veteran 
disagreed with the 10 percent rating assigned, and this 
appeal ensued as to that issue.  

In statements of record, the veteran has applied for a higher 
schedular rating, specifically arguing entitlement to 
assignment of separate 10 percent ratings for each ear.  The 
10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, DC 6260.  



Analysis

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6260.  DC 6260 
allows for a maximum 10 percent schedular rating for 
recurrent tinnitus.  However, the notes following the DC 
include the following: Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head; objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under DC 6260, but rather is to be evaluated as 
part of any underlying condition causing it.  See 38 C.F.R. § 
4.87, DC 6260 (effective as of June 13, 2003).

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  The Board first notes that it has been VA's policy 
for a number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent schedular 
rating is assignable for the tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  See 67 Fed. 
Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  
Moreover, effective June 13, 2003, the notes accompanying 38 
C.F.R. § 4.87, DC 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran contends that 38 C.F.R. § 
4.25(b) nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").  

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other DC.  As discussed in the 
General Counsel opinion, subjective tinnitus, which is what 
the veteran has been diagnosed with, is defined as the 
perception of sound in the absence of an external stimulus 
which arises from the brain, not the ears.  Therefore, the 
undifferentiated nature of the source of the noise, i.e., the 
brain, is the primary basis for VA's practice of rating 
tinnitus as a single disease entity.  See VAOPGCPREC 2-2003.  
Therefore, for the purpose of rating tinnitus, the perception 
of sound in one or both ears is irrelevant and the assignment 
of separate ratings based on each ear is impermissible, even 
under the old version of the rating criteria.  See VAOPGCPREC 
2-2003.

And, as noted earlier, the Federal Circuit in a June 2006 
decision affirmed VA's long-standing interpretation of DC 
6260 as authorizing only a single 10 percent schedular rating 
for tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  
Following this decision, the stay on these cases was lifted.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2006).

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's claim; 
hence, the doctrine of reasonable doubt is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for separate 10 percent ratings for tinnitus in 
both ears must be denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder on a direct basis 
or as secondary to a service-connected left knee disorder is 
denied.  

Service connection for a right knee disorder on a direct 
basis or as secondary to a service-connected left knee 
disorder is denied.  

Service connection for a right ankle disorder on a direct 
basis or as secondary to a service-connected left knee 
disorder is denied.  

A schedular rating in excess of 10 percent for tinnitus is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


